       Case 2:20-cv-02927-CBM-AS Document 14 Filed 04/06/20 Page 1 of 1 Page ID #:59
 Adam Kraut, Esq.
 Firearms Policy Coalition
 1215 K Street, 17th Floor
 Sacramento, California 95814




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 DONDAL MCDOUGALL,                                                      CASE NUMBER
                                                         Plaintiff(s)
                             v.                                                                     2:20-cv-02927


 COUNTY OF VENTURA CALIFORNIA,                                           (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Kraut, Adam J                                                                   of
 Applicant’s Name (Last Name, First Name & Middle Initial                              FIREARMS POLICY COALITION, INC.
 916-476-2342                                                                          1215 K Street, 17th Floor
 Telephone Number                        Fax Number                                    Sacramento, California 95814
 akraut@fpclaw.org
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Firearms Policy Coalition, Inc.


 Name(s) of Party(ies) Represent                                 ü Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Baldwin-Kennedy, Ronda                                                          of    Law Office of Ronda Baldwin-Kennedy
 Designee’s Name (Last Name, First Name & Middle Initial                               5627 Kanan Rd. #614
 302813                           (951) 268-8977                 (702) 974-            Agoura Hills, CA 91301
                                                                 0147
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 ronda@lorbk.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated:
                                                                               U.S. District Judge/U.S. Magistrate Judge
 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
